DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities.  
Claim 1 recites “an effluent” at line 26. However, it is noted that claim 1 recites “a first thermal cracked effluent” and “a second thermally cracked effluent” at lines 17 and 21, respectively. To avoid any confusion, Applicant is suggested to amend “an effluent” at line 26 to read “[[an]] a hydrocracked hydrocarbon effluent.”
Claim 1, lines 23-27 recites “hydrodesulfurizing then feeding the second liquid fraction, or a portion thereof, and hydrogen to a hydrocracking reactor system, contacting the second liquid fraction with a hydrocracking catalyst to crack a portion of the hydrocarbons in the second liquid fraction, and recovering an effluent containing additional olefins and/or dienes from the hydrocracking reactor system.”  For clarity, Applicant is suggested to amend the limitation as follows: “hydrodesulfurizing to form a hydrodesulfurized second liquid fraction, [[and]] feeding the hydrodesulfurized second liquid fraction and hydrogen to a hydrocracking reactor system, contacting the hydrodesulfurized second liquid fraction with a hydrocracking catalyst to crack a portion of [[the]] hydrocarbons in the hydrodesulfurized second liquid fraction, and recovering [[an]] a hydrocracked hydrocarbon effluent containing additional olefins and/or dienes from the hydrocracking reactor system.”
the gas oil” at line 30 is in reference to “a gas oil” at line 3, which implicitly requires that “the gas oil” obtained from “a hydrocracking reactor system” recited at line 24 is being used as the gas oil in the mixing step at line 3. Applicant is suggested to amend claim 1 to positively recite a step of sending the gas oil to the mixing step, e.g., “wherein the gas oil formed from the hydrocracked hydrocarbon effluent is mixed with the whole crude to form the hydrocarbon mixture” (See Spec., [0056]).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “mixing steam with the second vapor fraction, superheating the resulting mixture in the convection zone, and feeding the superheated mixture to a second radiant coil” at lines 19-20. Claim 1 is considered indefinite because (i) the limitation “the resulting mixture” lacks antecedent and (ii) it is unclear whether the limitation “the superheated mixture” at line 20 refers to the stream obtained from the step of “superheating the resulting mixture” at line 19 or to form a steam-second vapor fraction mixture, superheating the steam-second vapor fraction mixture in the convection zone, and feeding the superheated steam-second vapor fraction mixture to a second radiant coil.” 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “mixing the second liquid fraction with steam to form a steam/oil mixture; heating the steam/oil mixture in the convection zone of the pyrolysis reactor to vaporize a portion of hydrocarbons in the steam/oil mixture and form a third heated hydrocarbon mixture; separating the third heated hydrocarbon mixture, in a third separator, into a third vapor fraction and a third liquid fraction.” However claim 1, upon which claim 3 depends, recites that the second liquid fraction, a portion thereof, is hydrodesulfurized and then hydrocracked in a hydrocracking reactor system. Therefore, the claimed step of mixing the second liquid fraction with steam, heating the resulting mixture, and separating the heated .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4-8 are also rejected under 35 U.S.C. 112(d) by virtue of their dependency upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US Pub. 2016/0097002 A1, cited in IDS dated 12/11/2020; hereinafter “Sundaram 2016”), in view of Sundaram et al. (“Thermodynamic Model of Sediment Deposition in the LC-FINING Process” Energy & Fuels 2008, 22, 3226–3236; hereinafter “Sundaram 2008”), Joseck et al. (US Pub. 2013/0066122 A1; hereinafter “Joseck”), and Sinnott (“2.14 Recycle Processes.” Chemical Engineering Design, Fourth ed. Vol. 6. 2005, 50).
 Regarding claim 1, Sundaram 2016 discloses a process for cracking hydrocarbon mixtures comprising the following steps:
(a) Providing a hydrocarbon mixture (22 in Fig. 1) having an end boiling point greater than 450 ºC, wherein the suitable hydrocarbon mixtures include whole crudes and gas oils (Abstract; [0020], [0042]). Thus, it would have been obvious to mix a whole crude and a gas oil to prepare such a hydrocarbon feedstock, since whole crudes and gas oils are regarded as suitable hydrocarbon mixtures to be used as feedstock ([0020]), and it is prima facie obvious to combine equivalents for the same purpose. MPEP 2144.05 I.
(b) Heating the hydrocarbon mixture (22) in a heating coil (24) to vaporize a portion of hydrocarbons, such as naphtha range hydrocarbons, in the hydrocarbon mixture and form a heated hydrocarbon mixture (26) ([0042]; Fig. 1), In the case of vaporizing naphtha range hydrocarbons, the hydrocarbon mixture may be heated up to about 200 ºC ([0032]). The prima facie obvious. MPEP 2144.05 I.
(c) Separating the heated hydrocarbon mixture (26), in a first separator (27), into a first vapor fraction (28) and a first liquid fraction (30) ([0042]; Fig. 1).
(d) Heating the first liquid fraction (30) via a heating coil (52) in the convection zone (2) to vaporize a portion of hydrocarbons in the first liquid fraction and form a second heated hydrocarbon mixture (54) ([0045]; Fig. 1).
(e) Separating the second heated hydrocarbon mixture (54), in a second separator (56), into a second vapor fraction (58) and a second liquid fraction (60) ([0045]; Fig. 1).
(f) Mixing steam (40) with the first vapor fraction (28) to form a steam-first vapor fraction mixture (42), superheating the steam-first vapor fraction mixture via a heating coil (44) in the convection zone (2) to form a superheated steam-first vapor fraction mixture (46), and feeding the superheated steam-first vapor fraction mixture to a first radiant coil (4) in a radiant zone (3) of the pyrolysis reactor (1) to produce a first thermally cracked effluent ([0043]-[0044]; please note that thermally cracked products contain olefins and paraffins as shown in [0071] and Table 1). 
(g) Mixing steam (62) with the second vapor fraction (56) to form a steam-second vapor fraction mixture (64), superheating the steam-second vapor fraction mixture via a heat col (66) to form a superheated steam-second vapor fraction mixture, and feeding the superheated steam-second vapor fraction mixture to a second radian coil (4) in the radiant zone (3) of the pyrolysis reactor (1) to produce a second thermally cracked effluent containing olefins and paraffins ([0046], [0071], Table 1).
Sundaram 2016 does not explicitly disclose that the second liquid fraction (Fig. 1, 60), or a portion thereof, is hydrodesulfurized and then fed along with hydrogen to a hydrocracking reactor system comprising a hydrocracking catalyst to crack a portion of the hydrocarbons in the second liquid fraction and produce an effluent containing olefins and/or dienes. 
60) may be upgraded in refinery processes such as “LC-FINING process” to produce higher value products ([0037]; [0067]). Furthermore, Sundaram 2008 discloses that LC-FINING is a hydrocracking process and shows a typical LC-fining process flow diagram, reproduced below (Abstract; pg. 3227; Figure 1).

    PNG
    media_image1.png
    385
    677
    media_image1.png
    Greyscale

In regard to the claimed step of separating unreacted hydrogen from the hydrocarbons in an effluent, the flow diagram of Sundaram 2008 shows that an effluent from “LC-Fining Reactor” is subjected to a series of separation steps (e.g. HP Separator) to recover hydrogen that is, upon further processing, combined with make-up hydrogen and reused in the process (see Figure 1). It is noted that the effluent is subjected to additional separation steps to obtain a vacuum gas oil and a vacuum residue, as required in claim 2 (Figure 1, “Vac. Tower”).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Sundaram 2016 by feeding the second liquid fraction to a hydrocracking reactor system to obtain a hydrocracking effluent, recovering unreacted hydrogen from the hydrocracking effluent, and obtaining a vacuum gas oil fraction and a  teaches that the unvaporized liquid, e.g., the second liquid fraction (60 in Fig. 1) may be processed in a process known as “LC-Fining” ([0037]), (ii) Sundaram 2008 teaches that LC-Fining is a hydrocracking process, a typical process scheme of which includes a hydrogen recovery step and a products recovery step producing a gas oil fraction and a residue fraction (Figure 1), and (iii) this involves combining known prior art elements according to known methods to yield predictable results. 
Sundaram 2016 does not explicitly teach that the second liquid fraction subjected to hydrodesulfurization prior to the hydrocracking step. 
However, Joseck discloses a process comprising the steps of subjecting a hydrocarbon feedstock (102 in Fig. 1), e.g., vacuum residue, to a preliminary hydrotreating stage (110) (hydrodesulfurizing stage) to reduce the amount of sulfur or nitrogen in the feed to a lower level, and then subjecting the hydrotreated stream to a hydrocracking stage (120) to improve the viscosity index (VI) of the feed to a desired level as well as performing any additional contaminant removal ([0028], [0048]-[0049]). Joseck teaches that removing sulfur and/or nitrogen from the feed in the hydrotreating stage can be beneficial for avoiding deactivation of hydrocracking catalyst in the hydrocracking stage ([0048]). Joseck discloses that the suitable hydrocracking catalysts include nickel-molybdenum (Ni/Mo) ([0064]), which is the same catalyst as the one suggested in the Sundaram 2008 process (Sundaram 2008, pg. 3226, right-hand col.). It is noted that the hydrocarbon mixture (22 in Fig. 1) in the Sundaram 2016 process contains impurities such as sulfur and nitrogen (Sundaram 2016, [0020]); therefore, the second fraction liquid (60), which is a portion of the hydrocarbon mixture, is reasonably expected to contain these impurities (Fig. 1).
Therefore, it would have been obvious to further modify Sundaram 2016/Sundaram 2008 by hydrodesulfurizing the second liquid fraction to reduce sulfur prior to the hydrocracking step, because (i) Sundaram 2016/Sundaram 2008 involves hydrocracking a hydrocarbon feed 
Sundaram 2016/Sundaram 2008/Joseck does not explicitly teach that the vacuum gas oil produced from the LC-FINING process may be recycled to the feedstock, thereby being mixed with the whole crude to form the hydrocarbon mixture (Fig. 1, 22).
However, Sundaram 2016 discloses that the suitable hydrocarbons for the hydrocarbon mixtures (22) include hydrocarbons having an end boiling point greater than 450 ºC, such as vacuum gas oil. ([0020]). It is generally known in the art that “if the conversion of a valuable reagent in a reaction process in appreciably less than 100 per cent, the unreacted material is usually separated and recycled,” as taught by Sinnott (pg. 50, “2.14 RECYCLE PROCESSES”). Similarly, it is well within the skills of an ordinary artisan to recycle a by-product, just like unreacted reagent, that could be used as feedstock in a preceding process step, thereby increasing the efficiency of the process.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Sundaram 2016/Sundaram 2008/Joseck by recycling the vacuum gas oil produced from the LC-FINING process to the step of preparing the hydrocarbon mixture (22 in Fig. 1 of Sundaram 2016), because the process of Sundaram 2016/Sundaram 2008/Joseck produces a vacuum gas oil (see Sundaram 2008, Figure 1, “Vac. Tower”), which is a useful reagent in the pyrolysis process of Sundaram 2016 ([0020]), and it is well known in the art to recycle a useful reagent to a preceding process step in order to more efficiently produce desirable products.

Regarding claim 2, Sundaram 2016 teaches that the first vapor fraction (28) can be obtained by heating the hydrocarbon mixture (22 in Fig. 1) up to about 200 ºC, and the second vapor fraction be obtained by heating the first liquid fraction (30) to a temperature from about 300 ºC to about 500 ºC ([0032], [0035]; Fig. 1). The claimed range of “from about 200 ºC up to about 350 ºC” overlaps a range of “from about 300 ºC to about 500 ºC” taught by Sundaram, and is considered prima facie obvious.

Regarding claim 3, Sundaram 2016 further discloses:
Mixing the second liquid fraction (60 in Fig. 1) with steam to form a steam/oil mixture ([0051]); 
Heating the steam/oil mixture in the convection zone (2) of the pyrolysis reactor (1) to vaporize a portion of hydrocarbons in the steam/oil mixture and form a third heated hydrocarbon mixture ([0051]; Fig. 1); 
Separating the third heated hydrocarbon mixture, in a third separator, into a third vapor fraction and a third liquid fraction ([0051]);
Mixing steam with the third vapor fraction, superheating the resulting mixture in the convection zone, and feeding the superheated mixture to a third radiant coil in a radiant zone of the pyrolysis reactor ([0051]; cl. 4)

Regarding claim 4, Sundaram 2016 further discloses:
Withdrawing a portion of a steam stream (32 in Fig. 1) and using the portion as the steam for mixing with at least one of the hydrocarbon mixture, the first liquid fraction (30), the first vapor fraction (28), and the second liquid fraction (60) ([0043]-[0044]);
Superheating a remaining portion of the steam stream via a heating coil (34) in the convection zone (2) of the pyrolysis reactor (1) ([0043]); and
36) to at least one of the first separator (via stream 72), the second separator (via stream 74), and the third separator ([0047], [0051]; cl. 5).

	Regarding claim 5, Sundaram 2016 teaches that the superheated steam (36 in Fig .1) may be used to be mixed with the third vapor fraction ([0051], cl. 1).

	Regarding claim 6, Sundaram 2016 discloses that a temperature of a flue gas in the convection zone is higher when heating the second liquid fraction than when heating the first liquid fraction (cl. 7).

	Regarding claim 7, Sundaram 2016 discloses that a temperature of the flue gas in the convection zone is higher when superheating the first, second, and third vapor fractions than when heating the second liquid fraction (cl. 8).

	Regarding claim 8, Sundaram 2016 discloses that the first vapor fraction has a cut point of up to about 200°C, the second vapor fraction has a cut point in the range from about 200°C up to about 350°C, and the third vapor fraction has a cut point in the range from 350 °C to 550°C ([0058]-[0060]). The claimed third cut point of “up to about 500 °C” overlaps “350 °C to 550°C” taught by Sundaram 2016, and is considered prima facie obvious. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US Pub. 2016/0097002 A1, cited in IDS dated 12/11/2020; hereinafter “Sundaram 2016”), in view of Sundaram et al. (“Thermodynamic Model of Sediment Deposition in the LC-FINING Process” Energy & Fuels 2008, 22, 3226–3236; hereinafter “Sundaram 2008”) and Sinnott (“2.14 Recycle Processes.” Chemical Engineering Design, Fourth ed. Vol. 6. 2005, 50).
Regarding claim 9, Sundaram 2016 discloses a process for cracking hydrocarbon mixtures comprising the following steps:
(a) Providing a hydrocarbon mixture (22 in Fig. 1) having an end boiling point greater than 450 ºC, wherein the suitable hydrocarbon mixtures include whole crudes and gas oils (Abstract; [0020], [0042]). Thus, it would have been obvious to mix a whole crude and a gas oil to prepare such a hydrocarbon feedstock, since whole crudes and gas oils are regarded as suitable hydrocarbon mixtures to be used as feedstock ([0020]), and it is prima facie obvious to combine equivalents for the same purpose. MPEP 2144.05 I.
(b) Heating the hydrocarbon mixture (22) in a heating coil (24) to partially vaporize the hydrocarbon mixture ([0042]; Fig. 1), and separating the partially vaporized hydrocarbon mixture (26), in a first separator (27), into a first vapor fraction (28) (i.e. the claimed vapor fraction) and a first liquid fraction (30) (i.e. the claimed liquid fraction) ([0042]; Fig. 1);
(c) Superheating the first vapor fraction (28) via a heating coil (44) in the convection zone (2) ([0044]), 
(d) Thermally cracking the superheated first vapor fraction in a first radiant coil (4) in a radiant zone (3) of the pyrolysis reactor (1) to produce a first thermally cracked effluent ([0044]; please note that thermally cracked products contain olefins and paraffins as shown in [0071] and Table 1); 
(e) Heating the first liquid fraction (30) via a heating coil (52) in the convection zone (2) to partially vaporize first liquid fraction ([0045]; Fig. 1), and separating the partially vaporized first liquid fraction, in a second separator (56), into a second vapor fraction (58) and a second liquid fraction (60) ([0045]; Fig. 1). 
(f) Superheating the second vapor fraction via a heat col (66) to form a superheated vapor fraction mixture ([0046]).
4) in the radiant zone (3) of the pyrolysis reactor (1) to produce a second thermally cracked effluent containing olefins and paraffins ([0046], [0071], Table 1).
Sundaram 2016 does not explicitly disclose that the second liquid fraction (Fig. 1, 60), i.e., a portion of the first liquid fraction, is subjected to a hydrocracking to produce a hydrocracked hydrocarbon effluent containing olefins and/or dienes. 
However, Sundaram 2016 discloses that unvaporized liquid (e.g., the second liquid fraction 60) may be upgraded in refinery processes such as “LC-FINING process” to produce higher value products ([0037]; [0067]). Furthermore, Sundaram 2008 discloses that LC-FINING is a hydrocracking process and shows a typical LC-fining process flow diagram, reproduced below (Abstract; pg. 3227; Figure 1).

    PNG
    media_image1.png
    385
    677
    media_image1.png
    Greyscale

Sundaram 2008 teaches that the hydrocracking effluent is subjected to a series of separation steps to obtain a vacuum gas oil and a vacuum residue, as required in claim 2 (Figure 1, “Vac. Tower”).
 by feeding the second liquid fraction to a hydrocracking reactor system to obtain a hydrocracking effluent, and obtaining a vacuum gas oil fraction and a vacuum residue fraction from the hydrocracking effluent, as taught by Sundaram 2008, because (i) Sundaram 2016 teaches that the unvaporized liquid, e.g., the second liquid fraction (60 in Fig. 1) may be processed in a process known as “LC-Fining” ([0037]), (ii) Sundaram 2008 teaches that LC-Fining is a hydrocracking process, a typical process scheme of which includes a products recovery step producing a gas oil fraction and a residue fraction (Figure 1), and (iii) this involves combining known prior art elements according to known methods to yield predictable results. 
Sundaram 2016/Sundaram 2008 does not explicitly teach that the vacuum gas oil produced from the LC-FINING process may be recycled to the feedstock, thereby being mixed with the whole crude to form the hydrocarbon mixture (Fig. 1, 22).
However, Sundaram 2016 discloses that the suitable hydrocarbons for the hydrocarbon mixtures (22) include hydrocarbons having an end boiling point greater than 450 ºC, such as vacuum gas oil. ([0020]). It is generally known in the art that “if the conversion of a valuable reagent in a reaction process in appreciably less than 100 per cent, the unreacted material is usually separated and recycled,” as taught by Sinnott (pg. 50, “2.14 RECYCLE PROCESSES”). Similarly, it is well within the skills of an ordinary artisan to recycle a by-product, just like unreacted reagent, that could be used as feedstock in a preceding process step, thereby increasing the efficiency of the process.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Sundaram 2016/Sundaram 2008 by recycling the vacuum gas oil produced from the LC-FINING process to the step of preparing the hydrocarbon mixture (22 in Fig. 1 of Sundaram 2016), because the process of Sundaram 2016/Sundaram 2008 produces a vacuum gas oil (see Sundaram 2008, Figure 1, “Vac. Tower”), which is a  and it is well known in the art to recycle a useful reagent to a preceding process step in order to more efficiently produce desirable products.

Regarding claim 10, Sundaram 2016 discloses comprising mixing steam with the vapor fraction prior to the superheating step ([0044]).

Regarding claim 11, Sundaram 2016 discloses comprising mixing steam with and separating the partially vaporized whole crude to form the liquid fraction and the vapor fraction ([0046]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (WO 2015/000845; hereinafter “Ward”), in view of Sundaram (US Pub. 2016/0097002 A1).
Regarding claim 12, Ward discloses a process converting a high-boiling hydrocarbon feedstock into lighter boiling hydrocarbon products via hydrocracking (Abstract), the process comprising:
hydrocracking a hydrocarbon feedstock (18 in Fig. 1) having a boiling point of >350ºC in a first hydrocracking unit (2) to convert hydrocarbon components to lower boiling hydrocarbons and produce a light hydrocracked fraction (15) comprising having a boiling point of <350 ºC and a heavy hydrocracked fraction (17) having a boiling point of >350 ºC (pg. 18, lines 15-17 and 27-29; Fig. 1); and
hydrocracking the heavy hydrocracked fraction (17) in a second hydrocracking unit (3) to produce a second light hydrocracked fraction (16) having a boiling point of <350 ºC and a second heavy hydrocracked fraction (4) having a boiling point of >350 ºC (pg. 18, lines 30-32). Ward teaches that the second light hydrocracked fraction (16) contains hydrocarbons ranging from C1 hydrocarbon (methane) to large hydrocarbons with boiling points below 350 ºC (pg. 18, 
Ward does not explicitly disclose partially vaporizing the second heavy hydrocracked fraction (4) to recover a vapor fraction and a liquid fraction, and thermally cracking the vapor fraction and the liquid fraction to produce thermally cracked hydrocarbon effluents each containing a mixture of olefins and paraffins.
However, Sundaram discloses a process for thermally cracking hydrocarbon mixture having an end boiling point greater than 450 ºC to produce olefins ([0001], [0020]; please note that thermally cracked products contain olefins and paraffins as shown in [0071] and Table 1). Particularly, Sundaram discloses an embodiment where the hydrocarbon mixture is separated into three cuts that are thermally cracked in a radiant zone (3 in Fig. 1) of a pyrolysis reactor (1) ([0044]-[0045], [0051]), wherein the third cut contains hydrocarbons boiling from about 350ºC to 550 ºC ([0060], [0074]). Sundaram teaches that the third cut can be obtained by partially vaporizing, in a third separator (not shown in Fig. 1; see [0051]), a liquid stream (60), obtained from a second separator (56), into a vapor fraction (i.e. the third cut) containing hydrocarbons with a boiling point of about 350-550 ºC and a liquid fraction containing hydrocarbons with a boiling point >550 ºC ([0051], [0060], [0074]). It is also noted that the liquid fraction containing hydrocarbons with a boiling point of >550 ºC can optionally be cracked in a separate heater ([0067]). One skilled in the art would understand that the second heavy hydrocracked fraction (4 in Fig. 1) of the Ward process, which has a boiling point of >350 ºC, contains hydrocarbons that could be used as feedstock in the Sundaram process, especially for the aforementioned third cut which contains hydrocarbons with a boiling point of about 350 ºC-550 ºC.
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Ward by sending the second heavy hydrocracked fraction to the third separator in the Sundaram process, which would partially 4 in Fig. 1) of the Ward process contains hydrocarbons with a boiling point of >350 ºC (pg. 18, lines 30-32; pg. 19, lines 30-32), (ii) Sundaram discloses the steps of partially vaporizing, in a third separator, a hydrocarbon stream into a vapor fraction containing hydrocarbons with a boiling point of 350 ºC-550 ºC and a liquid fraction containing higher boiling hydrocarbons, wherein said vapor fraction and said liquid fraction are thermally cracked ([0051], [0060], [0067]), and (iii) this involves the use of a product from one known process into another known process as feedstock. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (WO 2015/000845), in view of Sundaram (US Pub. 2016/0097002 A1), as applied to claim 12, and further in view of Keusenkothen (US Pub. 2007/0090018 A1; hereinafter “Keusenkothen”), as evidenced by Kohfeldt (US Pat. 3,923,921).
Regarding claim 14, while Ward/Sundaram teaches that the thermally cracked effluents would contain light olefins, Ward/Sundaram does not explicitly teach separating the thermally cracked hydrocarbon effluents to recover one or more light olefins fractions and a fraction boiling above 370°C.
However, Keusenkothen, which discloses a process for hydroprocessing and steam cracking of a feedstock comprising a crude oil (Abstract), teaches passing a hydrocarbon stream (34 in Fig. 1) having a boiling point of <1050 ºF (<566 ºC) to a stream cracker (20) to produce an effluent product (26) and sending said effluent product to a product recovery section (40) ([0075]-[0076]). Keusenkothen teaches separating the effluent product into various production fractions including a fuel gas stream (41), a chemicals stream (42) comprising ethylene, propylene, and butenes, a fuel stream (43) and a tar stream (44) ([0076]).
44 in Fig. 1) of Keusenkothen is expected to have a boiling point ranging from about 288 ºC to about 427 ºC, which overlaps and renders obvious the claimed temperature of “above 370 ºC.”

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed step of (i) collectively thermally cracking the vapor fraction and the light hydrocracked fraction, as recited in claim 13, or (ii) using the fraction boiling above 370ºC, obtained from the thermally cracked hydrocarbon effluents, as a co-feed in the second hydrocracking unit. 
Ward (WO 2015/000845) and Sundaram (US Pub. 2016/0097002 A1), applied in the rejection of claim 12 (see Claim Rejections - 35 USC § 103) are considered the closest prior art of record to the limitation of claim 13. As discussed above, it would have been obvious to 15 in Fig. 1), i.e., the light hydrocracked fraction, may be used as a feedstock for a steam cracking unit (pg. 9, lines 18-20). However, Sundaram discloses that individual cuts, fractionated based on their boiling points, are processed separately at optimum conditions ([0028]). Since the vapor fraction obtained from the third separator has a boiling point of 350-550 ºC in the Ward/Sundaram process and the light hydrocracked fraction of Ward a boiling point of <350 ºC, there would be no reason for one skilled in the art to collectively process the vapor fraction and the light hydrocracked fraction. With respect to the limitation of claim 15, Ward/Sundaram/ Keusenkothen produces from the thermally cracked effluent a tar stream which is expected to have a boiling point of about 288 ºC to about 427 ºC. However, nothing in the prior art of record teaches or suggests that would have reasonably motivated one skilled in the art to co-feed the tar stream to the second hydrocracking unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772